       Case 2:19-cv-13285-BRM-JAD Document 25 Filed 09/24/19 Page 1 of 1 PageID: 173


                               THE MAGLIONE FIRM, PC
                                             ATTORNEYS AT LAW
)can  R. Niagione. PsqY                         186 C]inmn Avenue                   ccij(itc I11i;oncir:rcent


Elizabeth A. Bov!an, Esq.                    Newark. Ne’v Jt’rsev 07108             ehiaJatmagIic:ein.com
Ni. Anthony Barsutanro. Esq.                                                        au   s:nvutoQtI enuag!.vctirrn.catis
                                               Tel. ‘973’ (‘45—077
                                               Fax :973 6450377                     j\jp1tj      2 \cs   Nork & Nw Jersey




                                                                September 24, 2017

        Via electronic filing.
        Clerk, United States District Court
        District of New Jersey
        Martin Luther King Building
        & U.S. Courthouse
        50 Walnut Street
        Newark, NJ 07101

                 Re:      Leo Pin k.cton ; city of Jersey Cliv, et aL
                          Civil Case No. 2:19-cv-13285-BRM-JAD

        Dear Sir or Madam:

               As you are aware, my office represents Plaintiffs Cordell Tullis and Jonika Matthews in
        the above-referenced matter. CuTently pending before the Hon. Brian R. Martinotti, U.S.D.J.. is
        the Motion to Dismiss of those Defendants represented by Victor A. Afanador, Esq., presently
        returnable on October 7, 2019. Please accept i/nc letter as my clients request for an automatic
        adjournment to the fbi/owing motion day puisnunt to L. Civ. R. 7. 1(d)(5/1. This adjournment would
        move the return date to October 21, 2019.

               Thank you for your attention to this matter. If there are any questions or concerns, please
        do not hesitate to call.

                                                                Very truly yours,


                                                                M. Anthony Barsirnanto. Esq.

        cc:      all counsel of record.
